Citation Nr: 1031044	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, bipolar disorder, anger issues, 
depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In May 2010, the Veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge at the St. Paul RO.  A copy 
of the transcript is of record.

The Board observes that the characterization of the Veteran's 
service-connection claim has changed during the pendency of this 
appeal.  Historically, a claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
posttraumatic stress disorder (PTSD) was denied by the RO in an 
unappealed decision dated in July 1997.  Subsequently, in January 
2005, the Veteran informed the RO that he wished to reopen the 
service connection claim for PTSD.  The RO adjudicated the issue 
as a petition to reopen a claim of service connection for PTSD, 
and denied such petition to reopen.

In February 2008, the Veteran filed claims for anxiety, bipolar 
disorder, and anger issues, which were denied in a June 2008 
rating decision.  As discussed in more detail below, the medical 
evidence of record indicates that the Veteran has been diagnosed 
with various psychiatric disorders, which he contends are related 
to service.  Thus, the RO recharacterized the issue on appeal in 
a December 2009 supplemental statement of the case as entitlement 
to an acquired psychiatric disorder, to include anxiety, bipolar 
disorder, anger issues, depression, and schizophrenia.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
At his May 2010 hearing, the Veteran testified that he was not 
currently pursuing a claim for PTSD; therefore, a claim for PTSD 
is not considered to be included in the service-connection claim 
currently on appeal. 

As the previous July 1997 denial of entitlement to service 
connection for an acquired psychiatric disorder is considered 
final, the Board has recharacterized the issues on appeal as set 
forth on the title page of this decision to include a claim to 
reopen.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for an acquired 
psychiatric disorder was denied by an unappealed rating decision 
in July 1997.

2.  The evidence received since the July 1997 rating decision, by 
itself, or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for an acquired 
psychiatric disorder and raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision which denied entitlement to 
service connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002);       38 C.F.R. § 20.1103 
(2009).

2.  Evidence received since the July 1997 decision is new and 
material and the claim of entitlement to service connection for 
an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to 
reopen his claim for service connection on appeal, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As indicated above, the RO last denied the Veteran's claim for 
service connection for an acquired psychiatric disorder in July 
1997.  The evidence in the claims file at the time consisted of 
the Veteran's service treatment records.

The basis for the RO's July 1997 denial of the claim for service 
connection for an acquired psychiatric disorder was that the 
record failed to show any complaint of, treatment for, or 
diagnosis of any psychiatric disability.  Although notified of 
the denial in a letter the next month, the Veteran did not 
initiate an appeal of the July 1997 RO decision.  See 38 C.F.R. § 
20.200.  The RO's July 1997 denial of the claims is therefore 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's 
July 1997 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since July 1997 
includes Social Security Administration records and VA Medical 
Center (VAMC) treatment records.  In these records, the Veteran 
has been diagnosed with several acquired psychiatric disorders to 
include schizophrenia, anxiety, and major depressive disorder.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for an 
acquired psychiatric disorder.  At the time of the July 1997 
rating decision, there was no evidence that the Veteran had been 
diagnosed as having any psychiatric disorder.  The additionally 
received records reflect that the Veteran currently has several 
diagnoses of psychiatric disorders, which may possibly be related 
to service.

The Board finds that the evidence is "new" in that it was not 
before agency decision makers at the time of the July 1997 final 
denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it establishes 
that the Veteran is diagnosed with several psychiatric disorders, 
which considered with the Veteran's record at separation (where 
he noted that he suffered from depression or excessive worry), 
raises a possibility that an acquired psychiatric disorder may be 
related to service.  Hence, this evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for an acquired psychiatric disorder, and 
raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for an acquired 
psychiatric disorder have been met.  See       38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.





ORDER

New and material evidence having been received, the application 
to reopen the claim of service connection for an acquired 
psychiatric disorder is granted.


REMAND

The Board's review of the claims file reveals that further 
development is required before the claim may be adjudicated on 
the merits.

Although the Veteran's service treatment records are silent for 
any diagnosis of or treatment for an acquired psychiatric 
disorder, he indicated on his Report of Medical History at 
separation that he suffered from "depression or excessive 
worry."  Post-treatment records have also indicated that the 
Veteran began using illegal drugs during service.  The Veteran 
has submitted several lay statements, including testimony at a 
May 2010 Board hearing, regarding his mental state and behavioral 
problems during service.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a 
medical examination or obtain a medical opinion if the record, 
including lay or medical evidence, contains competent evidence of 
a disability that may be associated with an event, injury, or 
disease that occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a low 
one.  McLendon, 20 Vet. App. at 83.  

The diagnoses of several psychiatric disorders, considered 
together with the Veteran's notation of depression or excessive 
worry on his Report of Medical History, suggest that Veteran may 
have an acquired psychiatric disorder related to service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between any current psychiatric 
disorder, and service.  Under these circumstances, the Board 
finds that an opinion, based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale, would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the St. Cloud VAMC all 
outstanding pertinent records of evaluation 
and/or treatment of the Veteran, since June 
2006, following the procedures set forth in 
38 C.F.R. § 3.159(c) with regard to 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and if 
necessary, authorization, to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.

3.  If the Veteran responds, assist him in 
obtaining any additional evidence identified, 
following the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, arrange for 
the Veteran to undergo VA psychiatric 
examination, by an appropriate examiner, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current psychiatric disability/ies.  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that the disability had 
its onset in or is medically related to 
service.

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the Veteran's assertions as to in-
service depression and drug use, as well as 
continuity of symptoms since that time.

All opinions should be explained in detail, 
with complete rationale for the conclusions 
reached.

5.  If the Veteran fails to report to the 
scheduled examination, obtain and associate 
with the claims file a copy of any notice(s) 
of the date and time of the examination sent 
to the Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, ensure that 
all requested actions have been accomplished 
(to the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim remaining on appeal in light of all 
pertinent evidence and legal authority.  If 
the benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


